UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,

Plaintiff-Appellee,

v.

KURT S. MOYLAN,
Claimant-Appellant,

and

$3,000IN UNITED STATES CURRENCY;
$27,550.58FROM FIRST VIRGINIA BANK
ACCOUNT #11654813,IN THE NAME OF
IHEDINACHI I. UZODINMA; $262,300.62
FROM NATIONSBANK OF VIRGINIA
ACCOUNT #94229017,IN THE NAME OF
IHEDI IBE UZODINMA; $346,911.32FROM
                                      No. 96-1181
SIGNET BANK ACCOUNT #6281 8451
95,IN THE NAME OF IHEDI UZODINMA;
$639,365.02FROM THE THIRD FEDERAL
SAVINGS & LOAN ACCOUNT
#114048093,IN THE NAME OF IHEDI I.
UZODINMA; $5,000FROM THE KEMPER
HIGH YIELD FUND ACCOUNT
#8009205299-4,IN THE NAME OF IHEDI
UZODINMA; $7,001.05FROM BANK ONE
ACCOUNT #1883980847,IN THE NAME
OF EKWI UZODINMA,
Defendants,

IHEDINACHI I. UZODINMA; C. VICTOR
MBAKPUO,
Claimants.
Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
T. S. Ellis, III, District Judge.
(CA-95-607-A)

Argued: October 28, 1996

Decided: December 4, 1996

Before WILKINS and LUTTIG, Circuit Judges, and PHILLIPS,
Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Charles Samuel Leeper, SPRIGGS & HOLLINGS-
WORTH, Washington, D.C., for Appellant. Gordon Dean Kromberg,
Assistant United States Attorney, Alexandria, Virginia, for Appellee.
ON BRIEF: Karl N. Metzner, SPRIGGS & HOLLINGSWORTH,
Washington, D.C., for Appellant. Helen F. Fahey, United States
Attorney, Alexandria, Virginia; Laury Gordon, Trial Attorney, Mon-
ey Laundering Section, Criminal Division, UNITED STATES DE-
PARTMENT OF JUSTICE, Washington, D.C., for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Appellant Kurt Moylan was the "victim" of an elaborate scam by
two individuals, Okafor and Uzodinma. The details of the scheme in

                     2
which Okafor and Uzodinma defrauded Moylan of $1.3 million dol-
lars are set forth in full in the district court opinion. See United States
v. $3,000 in cash, 906 F. Supp. 1061 (E.D. Va. 1995). Essentially,
Okafor convinced Moylan that the new Nigerian government needed
a false construction invoice in order to obtain twenty million dollars
that had been earmarked in a construction project by the prior Nige-
rian government for payment to a foreign firm. Okafor promised that
Moylan could retain for himself forty percent of this $20 million in
return for providing a false invoice from Moylan's construction cor-
poration, Home Financial Corporation. Moylan provided Okafor a fal-
sified invoice, as well as Home Financial Corporation's corporate
seal, for purposes of completing the transaction. Moylan was later
requested to front $1.3 million in "administrative fees." At Okafor's
request, Moylan transferred the $1.3 million to Uzodinma, an "official
Nigerian money exchanger."

When Moylan eventually became suspicious that the entire transac-
tion was a sham and that Okafor and Uzodinma were attempting to
swindle him, he contacted the FBI. In the course of the ensuing inves-
tigation, the government seized and sought forfeiture of the $1.3 mil-
lion -- which was seized from Uzodinma's various bank accounts --
on a variety of grounds including the theory that Uzodinma, Okafor,
and Moylan had collectively engaged in various acts of wire fraud
and money laundering in the course of attempting to consummate
their proposed transaction. At the forfeiture hearing, the district court
dismissed Moylan's claim to the money for lack of standing.

Moylan argues that the district court erred on several grounds in
dismissing his claim for lack of standing. First, Moylan claims that
despite having wired the $1.3 million to Uzodinma, he still retained
legal title to the funds because Uzodinma falsely represented himself
to be a Nigerian money exchanger. Second, Moylan argues that the
district court erred in declining to hold (because Moylan had unclean
hands) that Moylan was the beneficiary of a constructive trust. Moy-
lan asserts that his hands were "clean" because he did not have a sub-
jective intent to defraud anyone and believed that Okafor's entire
proposed transaction was legal. Lastly, Moylan argues that this cir-
cuit's decision in United States v. Reckmeyer, 836 F.2d 200, 205-06
(4th Cir. 1987), affords him standing to contest the forfeiture as a gen-

                     3
eral creditor, since he can trace to Uzodinma's estate the $1.3 million
in which he believes he has an interest.

Having carefully reviewed the record, briefs, and contentions of the
parties at oral argument, we can find no error in the district court
opinion. We therefore affirm the decision of the district court on the
opinion of that court.

AFFIRMED

                    4